In an action, inter alia, to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Rothenberg, J.), dated June 16, 2011, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
A landowner has a duty to maintain his or her premises in a reasonably safe manner (see Basso v Miller, 40 NY2d 233 [1976]). However, he or she has no duty to protect or warn against open and obvious conditions that are not inherently dangerous (see Weiss v Half Hollow Hills Cent. School Dist., 70 AD3d 932, 933 [2010]; Bretts v Lincoln Plaza Assoc., Inc., 67 AD3d 943, 944 [2009]; Murray v Dockside 500 Mar., Inc., 32 AD3d 832, 833 [2006]; Cupo v Karfunkel, 1 AD3d 48, 51 [2003]).
Here, the defendants failed to establish, prima facie, that the condition that allegedly caused the plaintiffs injuries was open, *1080obvious, and not inherently dangerous (see Cassone v State of New York, 85 AD3d 837, 839 [2011]; Beck v Bethpage Union Free School Dist., 82 AD3d 1026, 1028 [2011]; Stoppeli v Yacenda, 78 AD3d 815, 815-816 [2010]; Mazzarelli v 54 Plus Realty Corp., 54 AD3d 1008 [2008]). “Under these circumstances, it is not necessary to consider the sufficiency of the plaintiffs opposition papers” (Stoppeli v Yacenda, 78 AD3d at 816).
Accordingly, the Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. Angiolillo, J.E, Lott, Roman and Miller, JJ., concur.